Citation Nr: 1436605	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  11-20 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for hypertension, including as due to diabetes mellitus type 2, and if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 
 
The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2011.  A transcript of those proceedings is of record.

In March 2014 the Board requested a medical opinion regarding the issue under appeal.  The Board has received the requested medical opinion and now proceeds with adjudication of the claim.

As discussed in further detail below, the Board is reopening the claim for service connection for hypertension because new and material evidence has been received; however, as further development is needed prior to adjudication, the merits of the issue are addressed in the REMAND portion of the decision below and the claim is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The May 2007 rating decision denying the Veteran's claim for service connection for hypertension was not appealed and no new and material evidence was received within the appeal period.

2.  Evidence received since May 2007, including hearing testimony from the Veteran concerning his condition, is not duplicative or cumulative of evidence previously received, and raises a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The unappealed May 2007 rating decision denying service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2. The Veteran has submitted new and material evidence sufficient to reopen his claim for entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's initial claim for entitlement to service connection for hypertension was denied in a May 2007 rating decision.  The Veteran did not file a substantive appeal to the May 2007 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the May 2007 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1105.  

A previously denied claim can be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the May 2007 rating decision, the Veteran has advanced an alternative theory of entitlement, that his hypertension is due to, or has been aggravated by his service-connected diabetes mellitus.  The Veteran has provided hearing testimony on the matter and the Board has solicited medical opinion evidence on the issue.  Both the Veteran's testimony and the medical opinion are new and material in that they were not previously before agency decisionmakers, support an unestablished fact necessary to substantiate the Veteran's claim and are neither duplicative nor cumulative of evidence previously received.  Therefore, the Board finds there to be new and material sufficient to warrant reopening the claim for service connection for hypertension.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received; the Veteran's claim of entitlement to service connection for hypertension is reopened.


REMAND

As part of its obligation to assist the Veteran with the development of his claim, the Board has solicited a medical opinion concerning the relationship between the Veteran's service connected diabetes mellitus type 2 and his hypertension.  While the opinion stated that the Veteran's diabetes did not cause his hypertension, it did not specifically address whether his diabetes has aggravated his hypertension, and is thus inadequate.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (remand required for adequate medical examination as to whether service-connected post-traumatic stress disorder aggravated deceased veteran's alcoholism).  Therefore a new examination is required.


Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his hypertension.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Schedule the Veteran for an examination by an appropriate VA medical professional in order to determine the etiology of the Veteran's hypertension, its relationship to service and its relationship to the Veteran's diabetes mellitus.

The examiner should opine as to whether it is at least as likely as not that:

a) the Veteran's hypertension is related to or had its onset during service or became manifest within one year of his discharge from active duty. 

b) the Veteran's hypertension has been caused by his diabetes mellitus type 2.

c) the Veteran's hypertension has been aggravated by his diabetes mellitus type 2.

The examiner should review the Veteran's claims file, conduct any necessary testing, and provide an explanation for all elements of his/her opinion.

2.  Then readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


